884 N.E.2d 1292 (2008)
Joann M. COGLEY, Plaintiff-Appellant,
v.
DAIMLERCHRYSLER CORPORATION and Elmhurst Dodge, Inc., Defendants-Appellees.
No. 2-05-1198.
Appellate Court of Illinois, Second District.
March 13, 2008.
Justice McLAREN delivered the opinion of the court:
The supreme court, in the exercise of its supervisory authority, directed this court to vacate its decision in Cogley v. DaimlerChrysler Corp., 368 Ill.App.3d 91, 306 Ill. Dec. 243, 857 N.E.2d 336 (2006), and to reconsider our judgment in light of Mydlach v. DaimlerChrysler Corp., 226 Ill. 2d 307, 314 Ill. Dec. 760, 875 N.E.2d 1047 (2007). We hereby vacate our decision.
The parties have moved to dismiss the appeal by agreement. We therefore dismiss this appeal and will not reconsider our decision in light of Mydlach v. DaimlerChrysler *1293 Corp., 226 Ill. 2d 307, 314 Ill. Dec. 760, 875 N.E.2d 1047 (2007).
Pursuant to the agreement of the parties, "[p]laintiff's complaint is dismissed with prejudice pursuant to settlement with each party to bear its own costs of litigation, and this matter is remanded to the trial court for the purpose of jurisdiction as to the settlement only."
Appellate court judgment vacated and appeal dismissed; cause remanded.
BYRNE, P.J., and BOWMAN, J., concur.